DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishner et al. (US 4546700).
	Kishner et al. discloses a method for automated alignment and register measurement in a printing press (FIG. 4, element PRINTING PRESS), the method comprising the following steps:
             using the printing press to print test patterns (FIG. 1, element 7. FIG. 2B, element 12) having multiple color separations on a printing substrate (column 5, lines 13-22);
                            using at least one image sensor (FIG. 4, element REFLECTOMETER) of an image acquisition system to record the print test patterns as a digital overall image;
                            using the computer to evaluate the digital overall image with respect to an alignment/register offset and then using the computer to correct the alignment/register offset (FIG. 4: REGISTRATION ERROR SIGNAL);
                            integrating circular measuring marks (FIG. 2A, element 11) of known diameter into the test patterns for each color separation; and
FIG. 2C shows no misregistration between the circular measuring mask 11 and the pattern image 12. FIG. 3 shows misregistration between the circular mask and the pattern image).
	Regarding to claims 2-4, 6: which further comprises placing the circular measuring marks on the printing substrate so as to be completely acquired by a single image sensor and imaged in a single digital overall image, which further comprises using closed circular disks or open circular rings of known diameter as the circular measuring marks for each color separation, which further comprises carrying out the method by ascertaining an alignment offset between printing bars having printheads disposed adjacent one another in an inkjet printing press; and placing the circular measuring marks in lines horizontally or vertically on the printing substrate, which further comprises not printing the circular measuring marks in an overlap region between two printheads (FIG. 1: The circular masks 8-9 are placed in line horizontally without overlapping region).
	Regarding to claim 8: which further comprises carrying out the method for ascertaining the alignment/register offset in an offset printing press by integrating the circular measuring marks into existing printing control strips; and using the circular measuring marks to replace previous color measuring fields (FIGs. 2, 3, 5).
Allowable Subject Matter
2.	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that which further comprises using the computer for ascertaining the alignment offset between the printing bars by determining deviations of the center position of the circular measuring mark from known ideal positions; applying an outlier-robust regression method to average the deviations over the printing substrate; and using the computer to ascertain and compensate for the alignment offset by oppositely driving the printing bars is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 7 is allowed because they depend directly/indirectly on claim 5.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 	
In response to Applicant’s Remarks, the Examiner notices that the claim language “a digital overall image” is so broad that it can be interpreted as just the output of the image sensor from reading the print test pattern. In Kishner reference, the densitometer or the reflectometer emits light to the print press and receives the light reflected from the print press to output data of the print press. As a result, the output of the densitometer or the reflectometer obtained from the reflected light of the print press reads on the claimed digital overall image in light of such interpretation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853